DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of Claims 
Claims 1-9 are pending in this instant application per original claims filed on 11/15/2019 by Applicant, wherein Claims 1, 8 & 9 are three independent claims reciting apparatus, vehicle and method claims with Claims 2-7 dependent only on independent Claim 1.  
One/1 IDS has been filed by the Applicant so far on 11-15-2019 that has been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 15 NOVEMBER 2019 for its original application of the same date that is titled:           “Vehicle Control Apparatus and Method for Controlling Automated Driving Vehicle”.             
Accordingly, pending Claims 1-9 are now being rejected herein.       

 Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Claim 1, line 10 recites a limitation “a model” that is unclear and/or indefinite.  Examiner notes that line 9 recites the exact same limitation “a model” that can provide proper antecedent basis for said limitation in line 10.       
Claims 2-7, depending from independent Claim 1 directly and/or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 1.            
Claim 2, line 5 recites a limitation “the region closer” (to the vehicle) that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a region closer” (to the vehicle), or a similar modification of the Applicant’s own choice.             
Claim 2, line 6 recites a limitation “the region farther” (from the vehicle) that is unclear and/or indefinite.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing said limitation to “a region farther” (from the vehicle), or a similar modification of the Applicant’s own choice.        
Claim 3, line 3 recites a limitation “an object that is present” that is unclear and/or indefinite.  Examiner notes that Claim 1 (from which Claim 3 depends) recites in line 6 a limitation “an object present” that can provide the proper antecedent basis for said limitation in Claim 1.  Examiner suggests changing said limitation to “the object that is present” as has been recited in Claim 6, line 3 or a similar modification of the Applicant’s own choice.             
Claims 4-5, depending from Claim 3 directly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on dependent Claim 3.            
Claim 4, line 3 recites a limitation “an object that is present” that is unclear and/or indefinite.  Examiner notes that Claim 3 (from which Claim 4 depends) recites in line 3 the exact same limitation, which can provide antecedent basis for said limitation Claim 4.  Examiner suggests changing said limitation to “the object that is present” as has been done in Claim 6, line 3 or a similar modification of the Applicant’s own choice.                  
Claim 8, line 11 recites a limitation “a model” that is unclear and/or indefinite.  Examiner notes that line 10 recites the exact same limitation “a model” that can provide proper antecedent basis for said limitation in line 11.       
Claim 9, line 10 recites a limitation “a model” that is unclear and/or indefinite.  Examiner notes that line 9 recites the exact same limitation “a model” that can provide proper antecedent basis for said limitation in line 10.       
Appropriate correction is required.             

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-9 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-7 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2019/ 0227561 filed by Hiramatsu, Toshifumi (hereinafter “Hiramatsu”) in view of Pub. No. US 2019/ 0333386 filed by Horita et al. (hereinafter “Horita”), and as described below for each claim/ limitation.                   
Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           
Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Hiramatsu teaches ---   
1.   A vehicle control apparatus configured to control automated driving of a vehicle, wherein the vehicle control apparatus is configured to:        
acquire information relating to a situation (in a surrounding area) of the vehicle,     
(see at least:   Hiramatsu Abstract and Summary of Invention in paras [0005]-[0027]; & para [0075] about {“The autonomous travel work vehicle 1 includes a gyro sensor 31 for obtaining posture change information on the body part 2 and an azimuth angle detecting section 32 for detecting a travel direction, and is connected to the control section 30.”}; & paras [0079]-[0080]  about {“[0079] In this manner, the autonomous travel controller 307 computes signals acquired from the gyro sensor 31 and the azimuth angle detecting section 32 with a posture and orientation computing means to obtain a posture (the orientation, tilts of the body part 2 in the longitudinal direction and the lateral direction, and the turning direction) of the autonomous travel work vehicle 1. ...... [0080] The positional information on the autonomous travel work vehicle 1 is acquired with a global positioning system (GPS).”}; & para [0085] about {“In this manner, the autonomous travel controller 307 is provided as an autonomous travel means for causing the autonomous travel work vehicle 1 to autonomously travel.  That is, the information acquisition units connected to the autonomous travel controller 307 acquire a travel state of the autonomous travel work vehicle 1 as various types of information, and control units connected to the autonomous travel controller 307 control autonomous travel of the autonomous travel work vehicle 1.  Specifically, the positioning control unit 306 receives radio waves transmitted from the GPS satellites 37, 37, ... and obtains positional information on the body part 2 with intervals of a set time. ......}; and paras [0022] & [0024] about {“the present invention includes: a positional information acquiring section configured to acquire positional information on a body part; a travel trajectory region specifying section configured to specify a travel trajectory region of the body part based on a travel trajectory of the body part specified using the positional information; a travel region specifying section configured to specify a travel region where the body part travels based on a plurality of selection points selected from the travel trajectory;”};  which together are the same as claimed limitations above)    

Hiramatsu teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘in a surrounding area’.  However, Horita teaches it explicitly.            
(see at least:   Horita Abstract and Summary of Invention in paras [0004]-[0006]; and para [0005] about {“A surrounding environment recognizing apparatus according to the present invention is mounted on a vehicle and recognizes a surrounding environment of the vehicle, and includes: an own vehicle information acquiring unit that acquires own vehicle information about motion of the vehicle; a surrounding environment factor acquiring unit that acquires surrounding environment factor information about an environment factor around the vehicle; a time-of-presence range determining unit that determines, based on the own vehicle information, an own vehicle time-of-presence range representing a time-of-presence range of the vehicle for each position around the vehicle; and a risk-of-driving determining unit that determines a risk of driving in an area around the vehicle based on the own vehicle time-of-presence range and the surrounding environment factor information.”}; & para [0023] about {“The processing unit 100 includes and is constituted by, for example, a CPU (Central Processing Unit: Central Processing Unit) and a memory such as a RAM (Random   Access Memory).  As units for realizing functions of the surrounding environment recognizing apparatus 10, the processing unit 100 has an own vehicle information acquiring unit 101, a surrounding environment factor acquiring unit 102, an environment factor movement predicting unit 103, a time-of-presence range determining unit 104, a risk-of-driving determining unit 105, a risk-of-driving map creating unit 106 and a risk-of-driving map providing unit 107.  The processing unit 100 executes a predetermined operation program stored on the storage unit 120 to thereby perform processes corresponding to these units.”}; & para [0025] about {“As surrounding environment factor information about various environment factors around the vehicle 2, the surrounding environment factor acquiring unit 102 acquires, from the external sensor group 40 and/or the map information managing apparatus 60, information about obstacles present around the vehicle 2 or information about feature objects indicating features of the road that are around the vehicle 2 or the like, for example.  It should be noted that obstacles present around the vehicle 2 are, for example, moving bodies such as other vehicles, bicycles or pedestrians moving about the vehicle 2, parked vehicles, fallen objects, installed objects or the like that are stationary on the road about the vehicle 2.  The surrounding environment factor information acquired by the surrounding environment factor acquiring unit 102 is stored on the storage unit 120 as a surrounding environment factor information data group 122.”}; & para [0033] about {“The surrounding environment factor information data group 122 is an aggregate of data about a surrounding environment of the vehicle 2.  For example, digital road map data about the road around the vehicle 2 acquired from the map information managing apparatus 60, recognition data about various environment factors around the vehicle 2 acquired from the external sensor group 40, data generated by integrating them, or the like is included in the surrounding environment factor information data group 122.  In addition, data indicating results of prediction about movement of moving bodies made by the environment factor movement predicting unit 103 is also included in the surrounding environment factor information data group 122.  It should be noted that the surrounding environment factor information data group 122 includes data like the ones mentioned above set for each among a plurality of environment factors.  "Environment factors" mentioned here mean information factors that affect driving of the vehicle 2.  For example, information factors such as: obstacles such as moving bodies such as other vehicles or pedestrians around the vehicle 2, or fallen objects; the road geometry such as boundary information about lanes and/or the road; or traffic rules such as speed restrictions, one-way traffics or signals are included in the abovementioned "environment factors".  These information factors have various natures, but share a nature that they all give meanings to positions or regions in a space around the vehicle 2. Because of this, in the present embodiment, these information factors are treated in the same framework, "environment factors", & are regarded as target data to be accumulated in the surrounding environment factor information data group 122.”}; & paras [0057]-[0060] about {“[0057] First, at Step S501, the own vehicle information acquiring unit 101 waits until a predetermined length of time elapses.  Here, the own vehicle information acquiring unit 101 waits until a length of time elapses after which a trigger is issued for the surrounding environment recognizing apparatus 10 to generate a risk-of-driving map, without proceeding with processes.  The trigger may be based on a timer such that risk-of-driving maps are generated at constant time intervals or may be issued on demand when it is sensed necessary to update a risk-of-driving map. ...... [0058] Next, at Step S502, the own vehicle information acquiring unit 101 acquires, from the own vehicle information data group 121 in the storage unit 120, information about the vehicle 2 as own vehicle information necessary for the surrounding environment recognition process. Here, positional information of the vehicle 2 acquired from the own vehicle position determining apparatus 30 and/or information about the state of the vehicle 2 acquired from the vehicle sensor group 50 are/is acquired as the own vehicle information.  The information about the state of the vehicle 2 includes, for example, information representing the vehicle speed, longitudinal acceleration, lateral acceleration, states of a brake and/or accelerator of the vehicle 2, and the like.  It should be noted that as mentioned above, these pieces of information are acquired by the own vehicle information acquiring unit 101 from the own vehicle position determining apparatus 30 and/or vehicle sensor group 50 at appropriate timing through a vehicle network or the like, and are stored on the storage unit 120 as the own vehicle information data group 121.  These pieces of information may include past history information. ...... [0059] Next, at Step S503, the surrounding environment factor acquiring unit 102 acquires, from the surrounding environment factor information data group 122 in the storage unit 120, information about environment factors around the vehicle 2 as surrounding environment factor information necessary for the surrounding environment recognition process.  Here, digital road map data about the road around the vehicle 2 acquired from the map information managing apparatus 60 and/or recognition data about various environment factors around the vehicle 2 acquired from the external sensor group 40 are/is acquired as the surrounding environment factor information.  The recognition data about environment factors around the vehicle 2 includes information representing cognitive situations such as obstacles (other vehicles, humans, fallen objects, etc.), road geometries (ends of the road, white lines, stop lines, zebra zones, etc.), or road conditions (frozen, puddles, potholes, etc.).  It should be noted that as mentioned above, these pieces of information are acquired by the surrounding environment factor acquiring unit 102 from the external sensor group 40 and/or map information managing apparatus 60 at appropriate timing through a vehicle network or the like, and are stored on the storage unit 120 as the surrounding environment factor information data group 122.  These pieces of information may be one obtained by appropriate integration through a so-called fusion process.  In addition, these pieces of information may include past history information. ...... [0060] Next, at Step S504, the environment factor movement predicting unit 103 predicts how movable environment factors (vehicles, humans, etc.) around the vehicle 2 will move in a predetermined length of time, based on the surrounding environment factor information acquired at Step S503.  Here, motion of each environment factor is predicted considering recognition information represented by the surrounding environment factor information related to the environment factor (relative position, direction of movement, speed of movement, etc.) &/or surrounding situations represented by the surrounding environment factor information related to the environment factor (road geometries, traffic rules, obstacles, etc.).  For example, in the scene 401 of FIG. 4, the other vehicle 411 driving on the oncoming lane of the vehicle 2 can be predicted to select a driving trajectory to avoid the other vehicle 411 because the other vehicle 411 is parked ahead on the lane.  Accordingly, the environment factor movement predicting unit 103 can construct movement prediction information like the one shown as the region 421 as a result of prediction about movement of the other vehicle 411.  It should be noted that although in the region 421 of FIG. 4, only a spatial geometrical trajectory is represented, the movement prediction information actually preferably includes temporal information also.  For example, the movement prediction information of the other vehicle 411 is represented by positional information of the other vehicle 411 obtained at predetermined time intervals (the position after one second, the position after two seconds, ...).”};  which together are the same as claimed limitations above including ‘in a surrounding area’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Hiramatsu with teachings of Horita. The motivation to combine these references would be to provide a work vehicle that autonomously travels along the work route so that predetermined work can be automated (see para [0003] of Hiramatsu), and to provide apparatuses that calculate risks of driving of own vehicles posed by various obstacles that are present around the own vehicles, and provide driving assistance according to the calculated risks have been proposed (see para [0002] of Horita).          


Hiramatsu and Horita teach ---          
acquire, for each of (a plurality of positions), (a first value) relating to a probability that an object present in the surrounding area will be present at a future point in time,  and (a second value) obtained based on travel data of a predetermined driver based on the information, wherein the second values are specified using (a model) defined for a portion of regions through which the vehicle travels,  and          
(see at least:   Hiramatsu ibidem)     
(see at least:   Horita ibidem to include paras [0025], [0033] & [0057]-[0060] already cited above, which together are the same as claimed limitations to include ‘an object present’ and ‘a predetermined ... information’; and para [0037] about {“The own vehicle position determining apparatus 30 is an apparatus that measures the geographical position of the vehicle 2 and provides information thereof.  The own vehicle position determining apparatus 30 is constituted by a global navigation satellite system (GNSS) receiving apparatus, for example.  In that case, the own vehicle position determining apparatus 30 may be configured to simply provide a position-measurement result based on radio waves received from a GNSS satellite.”}; & para [0040] about {“The map information managing apparatus 60 is an apparatus that manages and provides digital map information about an area around the vehicle 2. The map information managing apparatus 60 is constituted by a navigation apparatus or the like, for example.  The map information managing apparatus 60 includes digital road map data about a predetermined geographical area around the vehicle 2, for example, and is configured to identify the current position of the vehicle 2 on the map, that is, the road and/or lane on which the vehicle 2 is driving, based on positional information about the vehicle 2 determined by the own vehicle position determining apparatus 30.”}; which together are the same as claimed limitations above to include ‘a portion of regions’;  and para [0099] about {“It should be noted that the formula for calculating a risk of driving indicated by Formula (4) can be applied likewise to static environment factors such as stationary objects.  Since a stationary object keeps being present at its place, the probability distribution of a time-of-presence range of it is represented as a uniform distribution showing the probability of 1.  A graph 923 in FIG. 10 represents the probability distributions of time-of-presence ranges of the vehicle 2 and a static environment factor at the coordinate (6, -6) near the other vehicle 412 parked on the road.  The graph 923 shows that the probability of the time-of-presence range of the other vehicle 412 is 1 throughout the probability distribution of the time-of-presence range of the vehicle 2, and there is a risk of collision between both the vehicles.  Because of this, in the risk-of-driving map 901, the risk of driving posed by the other vehicle 412 is integrated in a region 916 including the coordinate (6, -6), and the risk of driving in the region 916 is higher than the risks of driving in surrounding regions.  Since a stationary object poses a risk of driving with the constant probability of 1 in this manner, such a risk does not have a probabilistic nature, resulting in a predetermined value being integrated according to a predetermined model.  This is similar to the abovementioned mechanism of calculating a risk of driving posed by a static environment factor.  That is, the formula for calculating a risk of driving indicated by Formula (4) is comprehensibly applicable to all the environment factors, whether static or dynamic.”}; which together are the same as claimed limitations above to include ‘a probability’)   
 

Hiramatsu and Horita teach as disclosed above, but they may not explicitly disclose about ‘a plurality of positions’ and ‘a first value’ and ‘a second value’ and ‘a model’.  However, Fischer teaches them explicitly.            
(see at least:   Fischer Abstract and Summary of the Invention in paras [0024]-[0141];  and paras [0099]-[0102] about {“[0099] In accordance with another aspect of the present invention there is provided a method of determining a first boundary enclosing a portion of a geographic area containing a navigable network representing the area that is reachable from a first location on the navigable network while still allowing a second location on the navigable network to be reached given a value of a parameter that limits the amount of the navigable network that can be traversed, the navigable network being represented by an electronic map comprising a plurality of segments representing navigable elements of the navigable network, the method comprising: ...... [0100] determining a position on a segment representative of the first location and obtaining the value of the parameter at said determined position; ......[0101] exploring the segments of the electronic map from the determined position representative of the first location using a search algorithm having an associated cost function and, for segments that are explored and determined to be reachable, wherein a segment is reachable if it is associated with a value of the parameter due to traversing an optimum cost route from the determined position representative of the first location that is less than the obtained value of the parameter, determining if a segment lies within a second boundary that is associated with a value of the parameter greater than the difference between the obtained value of the parameter and the value of the parameter associated with the segment, wherein the second boundary is one of a plurality of predetermined second boundaries, each being associated with a different value of the parameter, and that each enclose a portion of the geographic area around the second location representing the area from which the second location can be reached given the associated value of the parameter; and ...... [0102] using the segments determined to be within the second boundary to determine the first boundary.”}; and paras [0105]-[0108] about {“[0105] Thus, in accordance with a further aspect of the invention there is provided a system for determining a first boundary enclosing a portion of a geographic area containing a navigable network representing the area that is reachable from a first location on the navigable network while still allowing a second location on the navigable network to be reached given a value of a parameter that limits the amount of the navigable network that can be traversed, the navigable network being represented by an electronic map comprising a plurality of segments representing navigable elements of the navigable network, the system comprising: ...... [0106] means for determining a position on a segment representative of the first location and obtaining the value of the parameter at said determined position; ...... [0107] means for exploring the segments of the electronic map from the determined position representative of the first location using a search algorithm having an associated cost function and, for segments that are explored and determined to be reachable, wherein a segment is reachable if it is associated with a value of the parameter due to traversing an optimum cost route from the determined position representative of the first location that is less than the obtained value of the parameter, determining if a segment lies within a second boundary that is associated with a value of the parameter greater than the difference between the obtained value of the parameter and the value of the parameter associated with the segment, wherein the second boundary is one of a plurality of predetermined second boundaries, each being associated with a different value of the parameter, and that each enclose a portion of the geographic area around the second location representing the area from which the second location can be reached given the associated value of the parameter; and ...... [0108] means for using the segments determined to be within the second boundary to determine the first boundary.”};  which together are the same as claimed limitations above to include ‘a plurality of positions’ and ‘a first value’ and ‘a second value’ and ‘a model’)     
Examiner notes that Fischer’s teachings include synonyms and interpreted under the BRI (Broad Reasonable Interpretation) procedures of the Office.     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Hiramatsu and Horita with teachings of Fischer.  The motivation to combine these references would be to provide a work vehicle that autonomously travels along the work route so that predetermined work can be automated (see para [0003] of Hiramatsu), and to provide apparatuses that calculate risks of driving of own vehicles posed by various obstacles that are present around the own vehicles, and provide driving assistance according to the calculated risks have been proposed (see para [0002] of Horita), and to provide an improved method and 
system for reducing so-called "range anxiety" (see para [0023] of Fischer).     


Hiramatsu, Horita and Fischer teach ---          
wherein if the vehicle travels through a region for which a model is not defined, the second values are each specified by combining two values acquired using two models defined for two regions sandwiching the position through which the vehicle is traveling,      
(see at least:   Hiramatsu ibidem; and paras [0328]-[0330] with their details cited below)     
(see at least:   Horita ibidem to include paras [0037] & [0040] above to include geographical position/area; & para [0037] about {“Alternatively, the own vehicle position determining apparatus 30 may be configured to perform interpolation or error correction on a position-measurement result based on radio waves received from a GNSS satellite, utilizing information that is about a moving speed, azimuth of movement or the like of the vehicle 2 and can be acquired from the external sensor group 40 and/or vehicle sensor group 50.”}; & para [0040] about {“In addition, it is configured to provide, to the surrounding environment recognizing apparatus 10 through an in-vehicle network such as a CAN, map data about the identified current position of the vehicle 2 and/or an area around the current position.”}; & para [0093] about {“On the other hand, a low risk of driving is set for the driving lane region 912 since there is no risk for the vehicle 2 to drive there.”};  which together are the same as claimed limitations above to include ‘a region for which a model is not defined’)   
Examiner notes that the claimed ‘a model is not defined’ can be interpreted under the BRI procedures of the Office in many ways to mean no calculation, no simulation, no algorithm, no regression, etc.        
(see at least:   Fischer ibidem to include paras [0099]-[0102] & [0105]-[0108] cited above to include geographic area around two locations; & para[0115] about {“The nodes & segments are further defined by various attributes which are again represented by data in the database. For example, each node will typically have geographical coordinates to define its real-world position, e.g. latitude and longitude. Nodes will also typically have manoeuvre data associated therewith, which indicate whether it is possible, at an intersection, to move from one road to another; while the segments will also have associated attributes such as the legal speed limit, etc. The segments also have an associated traversal direction, the traversal direction indicates the possible direction(s) that the segment can be travelled along.  For example, when the navigable network is a road network, a segment may be representative of a one-way road, or it may be representative of the lanes on one side of a highway, and thus the segment would be mono-directional, i.e. allowing travel from one node to another node, but not in the other direction.   Alternatively, and as is typically more often the case, the segment may be bi-directional, i.e. allowing travel from one node to another node, and vice versa.  A bi-directional segment can therefore always be an outgoing segment from an area of a soft location, but this is not the case with a mono-directional segment.”}; & para [0120] about {“The nodes and segments are further defined by various attributes which are again represented by data in the database. For example, each node will typically have geographical coordinates to define its real-world position, e.g. latitude and longitude. Nodes will also typically have manoeuvre data associated therewith, which indicate whether it is possible, at an intersection, to move from one road to another; while the segments will also have associated attributes such as the legal speed limit, etc.  The segments also have an associated traversal direction, the traversal direction indicates the possible direction(s) that the segment can be travelled along.  For example, when the navigable network is a road network, a segment may be representative of a one-way road, or it may be representative of the lanes on one side of a highway, and thus the segment would be mono-directional, i.e. allowing travel from one node to another node, but not in the other direction.  Alternatively, and as is typically more often the case, the segment may be bi-directional, i.e. allowing travel from one node to another node, and vice versa.  A bi-directional segment can therefore always be an outgoing segment from an area of a soft location, but this is not the case with a 
mono-directional segment.”}; & para [0121] about {“As discussed above, the first and/or third boundaries enclose a portion of the geographic area.  The boundaries can be defined in any suitable and desired manner.  For example, the boundaries can be defined by a plurality of discrete locations, such as a plurality of nodes of the electronic map, with the boundary being defined by interconnecting these locations. ...... the portion of the geographic area around the first location can be divided into a plurality of sectors, e.g. 16 sectors, and, for each sector, the furthest most point of the determined boundary, e.g. node, from the first location is stored.  The discrete locations, e.g. nodes, are preferably connected by lines, e.g. arcs, so as to form a continuous boundary.”}; & paras [0123]-[0132] for second boundary/ies and second location/s;  which together are the same as claimed limitations above to include ‘by combining two values acquired using two models defined for two regions’)      


Hiramatsu, Horita and Fischer teach ---        
and determine a path on which the vehicle is to move based on combinations of the first values and the second values.          
(see at least:   Hiramatsu ibidem; and paras [0328]-[0330] about {“[0328] In summary for these features, in the case where two work routes (two routes) are arranged while skipping a predetermined number of work routes, this predetermined number is a value previously set by a user.  Thus, a "first value" is set as a predetermined number, "the first value" work routes are disposed between the n-th work route and the (n+1)-th work route among a plurality of work routes.  On the other hand, in a case where two work routes cannot be disposed while skipping the "first value" routes because of the number of work routes, two work routes can be disposed while skipping "second value" routes, where the second value is larger than the first value.  That is, in a case where two work routes cannot be disposed while skipping "first value" routes, two work routes are not disposed while skipping "third value" work routes, where the "third value" is smaller than the "first value." ...... [0329] In a case where a situation in which two work routes cannot be disposed while skipping "first value" routes occurs multiple times, two work routes are always disposed while skipping "second value" routes.  Accordingly, excessive occurrence of route generation unintended by a user can be suppressed.  That is, two work routes are not disposed while skipping "four value" routes, where the "four value" is larger than the "first value" and is different from the "second value." In addition, in a case where two work routes are disposed while skipping "first value" routes, the direction of setting the work order ((n+1)-th work direction with respect to the n-th work route) is the one direction, and in a case where two work routes are disposed while skipping "second value" routes, the direction of setting the work order is the opposite direction. ......[0330] In a case where the end position of work by the autonomous travel work vehicle 1 on the work route for which the last order of work is set is different from the work end position G set in the field setting, the autonomous travel work vehicle only needs to travel and move from the end position to the work end position G on the headland HB and/or the side margin HC.  Accordingly, routes can be appropriately generated without a change of the work end position G set by the user in the field setting.”};  which together are the same as claimed limitations above to include ‘a path ......based on combinations of the first values and the second values’)      
(see at least:   Horita ibidem)      
(see at least:   Fischer ibidem to include paras [0101] & [0107] cited above already; which together are the same as claimed limitations above to include ‘a path ......based on combinations of the first values and the second values’)      




Dependent Claims 2-7 are rejected under 35 USC 103 as unpatentable over Hiramatsu in view of Horita and Fischer as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Hiramatsu, Horita and Fischer teach ---          
2.  The vehicle control apparatus according to claim 1, wherein if the vehicle is traveling through a region for which no model is defined, according to distances between the vehicle and the two regions, the second values are specified as values on which values obtained using a model corresponding to the region closer to the vehicle have a greater influence than values obtained using a model corresponding to the region farther from the vehicle.            
(see at least:   Hiramatsu ibidem)     
(see at least:   Horita ibidem; & para [0074] about {“For example, it is possible to reduce a calculation amount by, based on the surrounding environment factor information, identifying regions where the vehicle 2 can drive (hereinafter, referred to as drivable regions), and calculating time-of-presence ranges T(x, y) of the vehicle 2 only for cells that correspond to the drivable regions and areas near the boundaries.  In addition, using information about drivable regions, road geometries and the like, it is also possible to correct driving distances L(x, y) into values reflecting actual conditions more.”};  which are together the same as claimed limitations above to include ‘region closer’ to the vehicle)       
(see at least:   Fischer ibidem; & para [0126] about {“For example, in embodiments where the parameter is representative of a fuel load or energy level of a vehicle, the outermost second boundary, i.e. the one enclosing the largest portion of the geographic area, is representative of the portion of the navigable network from which the second location can be reached given a maximum amount of fuel or energy.  The remaining second boundaries represent progressively smaller portions of the geographic area as they are associated with a fuel or energy levels of the vehicle less than the maximum amount.”}; & para [0132] about {“The selected second boundary is preferably the second boundary associated with a value of the parameter closest to the difference value, and more preferably the second boundary associated with a value of the parameter closest to, and also less than, the difference value.”};  which together are the same as claimed limitations to include ‘region closer’ to the vehicle and ‘region farther’ from the vehicle)     



With respect to Claim 3, Hiramatsu, Horita and Fischer teach ---          
3.  The vehicle control apparatus according to claim 1, wherein the first values are specified using a model determined according to the position of an object that is present in the surrounding area.               
(see at least:   Hiramatsu ibidem)     
(see at least:   Horita ibidem; & para [0093] about {“First, calculation of the risks of driving posed by static environment factors at Step S802 is performed by successively integrating the values of the risks of driving posed by individual environment factors in cells of the subject risk-of-driving map according to a predetermined model (corresponding to wi and ri in the abovementioned Calculation Formula (3) about the risks of 
driving).”};  which together are the same as claimed limitations above)     
(see at least:   Fischer ibidem; & para [0035] about {“The route-planning algorithm may e.g. take into account a route-planning function such as the length, travel time and/or travel speed associated with each of a plurality of links defining a route extending around a particular node in order to preferentially select the shortest, fastest, or most fuel or energy efficient routes between the node and any particular location from which a person or vehicle may travel to the node given a first value of the parameter.  Generally, the algorithm will explore links around the destination node using a one-to-many searching algorithm.”}; & paras [0101] and [0107] already cited above; & para [0119] about {“The exploration step comprises determining whether segments that are explored by the route planning algorithm are reachable from the position representative of the first location given the obtained value of the parameter at the first location.  As discussed above, a segment is determined to be reachable if it is associated with a value of the parameter due to traversing an optimum, e.g. minimum, cost route from the position representative of the first location that is less than the obtained value of the parameter. ......... It will therefore be understood that the search algorithm preferably comprises an undirected forwards search that stops when the parameter exceeds the obtained value on all explored paths.”}; & paras [0157] & {0159] for algorithm and initial value;  which together are the same as claimed limitations above)   



With respect to Claim 4, Hiramatsu, Horita and Fischer teach ---          
4.  The vehicle control apparatus according to claim 3, wherein a model to be used when specifying the first values is determined based on an attribute and a position of an object that is present in the surrounding area.               
(see at least:   Hiramatsu ibidem)     
(see at least:   Horita ibidem; & para [0093] about {“For example, the risks of driving posed by static environment factors in the risk-of-driving map 901 shown in FIG. 10 are determined by recognizing individually a non-vehicle road region 910, a roadside zone region 911, a driving lane region 912 and an opposite lane region 913 including the roadside zone as attributes of the road that are indicated by static environment factors, and integrating the risks of driving in subject cells 
according to individual risk-of-driving models.”};  which together are the same as claimed limitations above)    
(see at least:   Fischer ibidem; & para [0035] about {“For any given route between the destination node and a location, each of the links along the route will be assigned a certain value or cost in terms of the parameter and optionally in terms of a route-planning function, such that the route has an accumulated value or cost in terms of the parameter and optionally in terms of the route-planning function.  A boundary associated with a certain value of the parameter may thus be determined by the endpoints of routes whose accumulated cost or value of the parameter matches that value.  Typically, the algorithms used to determine the reachable area or boundary may explore links that are closer to the destination node in more detail than links that are further away.”}; & paras [0101], [0107] & [0119] cited above already;  which together are the same as claimed limitations above)     



With respect to Claim 5, Hiramatsu, Horita and Fischer teach ---          
5.  The vehicle control apparatus according to claim 3, wherein the model to be used to specify the first values and the model to be used to specify the second values are set separately.              
(see at least:   Hiramatsu ibidem)     
(see at least:   Horita ibidem)      
(see at least:   Fischer ibidem; & paras [0101], [0107] & [0119] cited above already;  which together are the same as claimed limitations above)           



With respect to Claim 6, Hiramatsu, Horita and Fischer teach ---          
6.  The vehicle control apparatus according to claim 1, wherein the first values are specified independent of the vehicle, and the second values are specified independent 
of the object that is present in the surrounding area.             
(see at least:   Hiramatsu ibidem)     
(see at least:   Horita ibidem)      
(see at least:   Fischer ibidem; & paras [0101], [0107] & [0119] cited above already;  which together are the same as claimed limitations above)           



With respect to Claim 7, Hiramatsu, Horita and Fischer teach ---          
7.  The vehicle control apparatus according to claim 1, wherein the vehicle control apparatus determines a path on which the vehicle is to move, by selecting positions at which the vehicle is to be present at a plurality of future points in time from the plurality of positions, based on a combination of the first values and the second values.         
(see at least:   Hiramatsu ibidem; & control section 30, and autonomous travel controller 307 already cited above)     
(see at least:   Horita ibidem; and driving control system 1 in para [0021]/FIG.1; & driving control apparatus 70 and in-vehicle HMI apparatus 80 in paras [0041]-[0042];  which together are the same as claimed limitations above)    
(see at least:   Fischer ibidem; & paras [0101], [0107] & [0119] cited above already;  which together are the same as claimed limitations above)              




With respect to Claim 8, the limitations of this vehicle claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus Claims 1-7 as described above using cited references of Hiramatsu, Horita & Fischer, because the limitations of this vehicle Claim 8 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 1-7 as described above.            


With respect to Claim 9, the limitations of this method claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus Claims 1-7 as described above using cited references of Hiramatsu, Horita & Fischer, because the limitations of this method Claim 9 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 1-7 as described above.        

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.       

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                   

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691